Citation Nr: 9913841	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-22 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury, to include post-traumatic changes, 
currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought.  
During the pendency of this claim, the veteran relocated, and 
the appeal has continued from the RO in Nashville, Tennessee.  
The veteran, who had active service from May 1975 to May 
1985, appealed that decision.

In May 1997, the Board remanded this claim for RO 
consideration of additional relevant evidence that had been 
received subsequent to the last supplemental statement of the 
case without waiver of the veteran's right to initial RO 
consideration.  38 C.F.R. § 20.1304 (c) (1998).  In addition, 
the Board requested that the RO schedule the veteran for 
another VA examination, if deemed necessary, to adequately 
evaluate the veteran's right knee injury.  The RO did 
schedule the veteran for an examination, and he failed to 
report for that examination.  The claim has since been 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's right knee has been manifested by 
complaints of pain and limitation of flexion with no 
objective evidence of instability and full extension. 

2.  The veteran failed to report for VA medical examinations 
scheduled in connection with his claim for an increased 
rating.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee injury, with post-traumatic changes, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.655, 4.1-4.40, 4.71a, Diagnostic Codes 5257, 5260 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for a right 
knee injury, to include post-traumatic changes, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

During the pendency of this claim the veteran has been 
scheduled for several VA examinations to assist him in the 
development of his claim.  The veteran failed to appear for 
his initially scheduled VA examination in January 1995, and 
was denied an increased evaluation in the January 1995 rating 
decision on appeal.  In his March 1995 notice of 
disagreement, the veteran stated he did not receive notice of 
the January 1995 VA examination.  The RO scheduled the 
veteran for additional VA examinations, but he failed to 
appear for these as well.  The June 1995 statement of the 
case informed the veteran that he failed to appear for the 
two VA examinations in April 1995.  

In May 1997, the Board remanded the veteran's claim.  The 
Board requested that the RO schedule the veteran for another 
VA examination, if deemed necessary to adequately evaluate 
the veteran's right knee injury.  The RO scheduled the 
veteran for an examination in September 1997, and as before, 
he failed to report.  A VA Form 119, Report of Contact, dated 
in April 1998, stated that the letter sent to the veteran 
informing him of the September 1997 examination was not 
returned. 

By way of background, an August 1992 Board decision granted a 
10 percent disability evaluation for the veteran's right knee 
injury, with post-traumatic changes.  Referencing a March 
1990 VA examination report, the Board noted that the 
veteran's range of motion of the right knee was equal to the 
left, and that the veteran did not have effusion or laxity of 
the right knee.  Nonetheless, in light of the fact that 
tenderness of the right knee was noted on examination, and 
based upon credible complaints of pain, the Board found that 
a 10 percent evaluation was warranted for the veteran's right 
knee injury, with post-traumatic changes.

The Board observes that the only relevant evidence that is 
available, and somewhat comprehensive and substantially 
contemporaneous with the veteran's current claim for an 
increased evaluation is a September 1995 report generated for 
an application for Social Security Administration (SSA) 
benefits.  The veteran informed the examiner that he injured 
his right knee during service, and that he had physical 
therapy thereafter.  The veteran also related that his 
disability had been service connected, and that he received a 
10 percent evaluation for such.  The veteran stated that his 
knee had become worse over the years, and that it 
occasionally locked and that when climbing stairs, his knee 
would pop.  The veteran continued that he felt that he could 
only walk about six blocks before resting, and that he used 
Motrin to control the pain.  

The examiner stated that the veteran sat in the examining 
room in apparent comfort while the medical history was being 
recorded, and that he could stand normally.  The veteran's 
gait was described as normal as well.  The veteran's right 
knee was stable, with no effusion, and his right leg could 
flex to 20 degrees past a right angle, that is, 110 degrees.  
Extension was full.  The examiner also noted that there was 
no laxity in the collateral or cruciate ligaments.  There was 
some reported discomfort when the examiner stretched the 
medial collateral ligaments and when he palpated for 
tenderness, there was some generalized tenderness at the 
medial aspect of the knee, generally at the joint line in a 
diffuse area that was three inches in diameter or more.  
McMurray's test was essentially normal and there was minimal 
crepitus on the right.  Patrick's test was reportedly done 
with some discomfort on the medial aspect of the right knee 
although the veteran had adequate movement to perform the 
test.  The circumference of both calves was the same.  The 
veteran had adequate strength and balance to do toe and heel 
standing on the floor and he was able to do a squat just past 
90 degrees and then back up again with some generalized 
complaints of discomfort in the medial aspect of the knee.  
The examiner commented that while some residual tenderness 
was present, the veteran's symptoms were subjective, as only 
minimal crepitus was felt.  An X-ray report from the 
examination noted a tiny osteochondroma along the medial 
aspect of the upper tibial diaphysis, but no degenerative 
changes, acute fracture or dislocation.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  Plate II 
incorporated in 38 C.F.R. § 4.71 notes that normal range of 
motion of the knee is zero degrees of extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (1998).

A VA General Counsel Precedent Opinion provides for multiple 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and posttraumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion, summarizing case and statutory law, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  In 
that Opinion, it was noted that when a knee disorder is 
already rated under Diagnostic Code 5257, a veteran must also 
have limitation of motion under either Diagnostic Code 5260 
or Diagnostic Code 5261 in order to obtain a separate rating 
for arthritis.  If a claimant does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, then there is no additional disability for which a 
rating may be assigned.

The veteran's right knee injury has been assigned a 10 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  That Diagnostic Code provides 
that slight recurrent subluxation or lateral instability 
warrants a 10 percent evaluation, while moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  Finally, a 30 percent evaluation, the highest 
under this Diagnostic Code, is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Alternatively, the veteran's right knee injury could be 
evaluated based upon loss of range of motion.  Diagnostic 
Code 5260, which evaluates loss of flexion, provides that 
flexion limited to 60 degrees does not warrant a compensable 
evaluation, while flexion limited to 45 degrees warrants a 10 
percent evaluation.  Flexion of the leg limited to 30 degrees 
warrants a 20 percent evaluation, while a 30 percent 
evaluation, the highest under this Diagnostic Code, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

In light of the above, the Board finds that the preponderance 
of the evidence is against the assignment of an evaluation in 
excess of 10 percent for the veteran's right knee injury, 
with post-traumatic changes.  In this respect, the most 
recent evidence of record reflects an absence of right knee 
instability or laxity, and thus, a higher evaluation is not 
warranted under Diagnostic Code 5257.  Similarly, as the 
veteran's right leg has exhibited flexion to 110 degrees, a 
higher evaluation under Diagnostic Code 5260 is not 
warranted.  It necessarily follows that as the veteran's 
objective symptomatology attributable to his right knee 
injury does not warrant even a compensable evaluation under 
Diagnostic Code 5257 or even a noncompensable evaluation 
under Diagnostic Code 5260, a combined evaluation under the 
auspices of VAOPGCPREC 23-97 is not warranted.  

In denying an increased evaluation, the Board has also 
considered alternative Diagnostic Codes upon which to 
evaluate the veteran's right knee.  However, as the veteran's 
right leg is not ankylosed, an evaluation under Diagnostic 
Code 5256 is not warranted, and in the absence of dislocation 
of the semilunar cartilage, an evaluation under Diagnostic 
Code 5258 is not warranted.  Finally, as extension has been 
described as full, an evaluation under Diagnostic Code 5261 
is not warranted.

In denying an evaluation in excess of 10 percent for the 
veteran's right knee injury with post-traumatic changes, the 
Board has also taken into account pain, as is required under 
the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional loss due to pain in cases supported by 
adequate pathology.  In this case, however, the 10 percent 
disability evaluation assigned by the Board in August 1992 
was specifically granted as a result of the veteran's 
complaints of pain.  Based on the foregoing, the Board finds 
that a 10 percent disability evaluation accurately reflects 
the degree of the veteran's current right knee impairment 
shown to be due to his service-connected disability based on 
the evidence available to the Board.

With respect to the question of the adequacy of the available 
medical evidence before the Board, the veteran's 
representative argued in the December 1998 informal brief 
that it was unclear if the veteran received notice of the 
most recently scheduled examination.  The representative 
argued that it was plausible that he was only collecting mail 
from his most recent address on an intermittent basis, and 
that he may not necessarily reside there.  The representative 
then asserted that yet another remand was necessary.  

The Board observes that where entitlement to an increased 
rating cannot be established without a current VA medical 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be denied.  
38 C.F.R. § 3.655(b).  The veteran, as noted above, has been 
scheduled for several VA examinations in connection with this 
claim; however, he has failed to report for such 
examinations.  There is no indication in the record that any 
of the notices of examination were returned by the Postal 
Service as undeliverable.  The Board notes in this regard 
that "[T]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his or her whereabouts.  If he does 
not do so, there is no burden on the VA to "turn up heaven 
and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 
(1993).  Accordingly, a new medical examination could not be 
scheduled.  However, the Board finds that the RO has 
diligently attempted to secure current evidence to evaluate 
the veteran's claim for increase by scheduling him for 
numerous examinations for which he has failed to report and 
in this instance, the Board finds no further duty on the part 
of the VA to remand this case once again in order to schedule 
the veteran for yet another VA examination.  Further, since 
there is no other relevant medical evidence more recent or 
more comprehensive than the Social Security examination, or 
credible lay evidence upon which to base a conclusion that 
the veteran's service-connected right knee disorder is 
productive of greater impairment than that shown on the 1995 
SSA examination or earlier, his claim for an increased rating 
must be denied.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected right knee 
injury with post-operative residuals has resulted in marked 
interference with his employment (beyond that contemplated by 
the schedular criteria) or necessitated frequent periods of 
hospitalization.  In this regard, the Board notes that while 
the veteran does not appear to be gainfully employed, such is 
due to nonservice-connected disabilities.  Further, from the 
evidence of record, it does not appear that the veteran has, 
during the pendency of this claim, sought in-patient 
treatment for his service-connected right knee injury with 
post-traumatic changes.  In the absence of such factors such 
as marked interference with employment or frequent 
hospitalizations, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

An evaluation in excess of 10 percent for a right knee injury 
with post-traumatic changes is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

